Case 3:21-cv-01339-CAB-BGS Document 17 Filed 08/05/21 PageID.1009 Page 1 of 5



  1 KENNETH A. KUWAYTI (CA SBN 145384)
    KKuwayti@mofo.com
  2 BERKELEY FIFE (CA SBN 325293)
    BFife@mofo.com
  3 MORRISON & FOERSTER LLP
    755 Page Mill Road
  4 Palo Alto, California 94304-1018
    Telephone: 650.813.5600
  5 JOHN R. LANHAM (CA SBN 289382)
  6 JLanham@mofo.com
    JANET S. KIM (CA SBN 313815)
  7 JKim@mofo.com
    MORRISON & FOERSTER LLP
  8 12531 High Bluff Drive
    San Diego, California 92130-2040
  9 Telephone: 858.720.5100
 10 Attorneys for Plaintiffs
    MITCHELL REPAIR INFORMATION
 11 COMPANY,
    INCORPORATED
                  LLC and SNAP-ON

 12
                          UNITED STATES DISTRICT COURT
 13
                       SOUTHERN DISTRICT OF CALIFORNIA
 14
 15    MITCHELL REPAIR INFORMATION             Case No. 3:21-cv-01339-CAB-BGS
 16    COMPANY, LLC, a Delaware limited
       liability company, and SNAP-ON          DECLARATION OF JANET S.
 17    INCORPORATED, a Delaware                KIM CERTIFYING PLAINTIFFS’
       corporation,                            COMPLIANCE WITH THE
 18                                            COURT’S AUGUST 3, 2021
                       Plaintiffs,             ORDER [DOC. NO. 16]
 19           v.
 20                                            Jury Trial Demanded
       AUTEL. US INC., a New York
 21    corporation, and AUTEL
       INTELLIGENT TECHNOLOGY
 22    CORP., LTD., a Chinese corporation,

 23                    Defendants.

 24
 25
 26
 27
 28
                                                     KIM DECL RE AUGUST 3, 2021 ORDER
                                                          Case No. 3:21-cv-01339-CAB-BGS
      sf-4541611
Case 3:21-cv-01339-CAB-BGS Document 17 Filed 08/05/21 PageID.1010 Page 2 of 5



  1          I, Janet S. Kim, declare:
  2          1.    I am a member of the bar of the State of California and an attorney
  3   with Morrison & Foerster LLP, counsel of record for Plaintiffs Mitchell Repair
  4   Information Company, LLC and Snap-on Incorporated (collectively, “Plaintiffs”). I
  5   am admitted to practice before this Court. I submit this declaration to certify
  6   Plaintiffs’ compliance with the Court’s August 3, 2021 Order Setting Briefing
  7   Schedule as to: 1) Ex Parte Motion for Expedited Discovery and Evidence
  8   Preservation Order [ECF No. 7]; and 2) Ex Parte Motion for Protective Order [ECF
  9   No. 8]. I have personal knowledge of the matters set forth below. If called as a
 10   witness, I could and would competently testify as follows:
 11          2.    On August 2, 2021, David Barkan of Fish & Richardson P.C.
 12   contacted counsel for Plaintiffs by phone and indicated that Fish & Richardson was
 13   in the process of being retained by at least Defendant Autel. US Inc. (“Autel US”).
 14   On August 3, 2021, Mr. Barkan confirmed that he was authorized to accept service
 15   of the Court’s August 3 Order for Autel US only.
 16          3.    I caused copies of: (i) Plaintiffs’ Ex Parte Motion for (1) Leave to
 17   Take Expedited Discovery and (2) Evidence Preservation Order, and supporting
 18   documents [Doc. No. 7] and (ii) Plaintiffs’ Ex Parte Motion for Entry of Interim
 19   Protective Order, and supporting documents [Doc. No. 8] (collectively, “Ex Parte
 20   Motions”) to be sent to Defendants Autel US and Autel Intelligent Technology
 21   Corp., Ltd. (“Autel ITC”) via the following means:
 22                    a. Process server hand-delivery to Autel US’s California registered
 23                       agent c/o Shuping Wang at 5282 Palazzo Dr., Dublin, CA
 24                       94568, completed on July 29, 2021;
 25                    b. UPS overnight mail to Autel US’s California registered agent
 26                       c/o Shuping Wang at 5282 Palazzo Dr., Dublin, CA 94568, sent
 27                       on July 29, 2021;
 28                    c. Process server hand-delivery to Autel US’s headquarters at 175
                                                            KIM DECL RE AUGUST 3, 2021 ORDER
                                                1
                                                                 Case No. 3:21-cv-01339-CAB-BGS
      sf-4541611
Case 3:21-cv-01339-CAB-BGS Document 17 Filed 08/05/21 PageID.1011 Page 3 of 5



  1                      Central Ave., Ste. 200, Farmingdale, NY 11735, completed on
  2                      July 30, 2021;
  3                   d. UPS overnight mail to Autel US’s headquarters at 175 Central
  4                      Ave., Ste. 200, Farmingdale, NY 11735, sent on July 29, 2021;
  5                   e. Email with return receipt requested to Autel US’s public sales
  6                      and support email addresses at ussupport@autel.com and
  7                      sales@autel.com, respectively, sent on July 29, 2021;
  8                   f. Facsimile to Autel US’s public fax address at (631) 357-3304,
  9                      attempted on July 29, 2021;
 10                   g. UPS express international mail to Autel ITC at 7th, 8th and 10th
 11                      Floor, Building B1, Zhiyuan, Xueyuan Road, Xili, Nanshan,
 12                      Shenzhen, 518055, China, sent on July 29, 2021;
 13                   h. Email with return receipt requested to Autel ITC’s public sales
 14                      and support email addresses at support@autel.com and
 15                      sales@auteltech.net, respectively, sent on July 29, 2021; and
 16                   i. Facsimile to Autel ITC’s public fax address at 0086-755-8614-
 17                      7758, attempted on July 29, 2021 Pacific Daylight Time/July 30,
 18                      2021 China Standard Time.
 19          4.    I caused a copy of the Court’s August 3, 2021 Order Setting Briefing
 20   Schedule as to: 1) Ex Parte Motion for Expedited Discovery and Evidence
 21   Preservation Order [ECF No. 7]; and 2) Ex Parte Motion for Protective Order [ECF
 22   No. 8] to be sent to Defendants via the following means:
 23                   a. Process server hand-delivery to Autel US’s California registered
 24                      agent c/o Shuping Wang at 5282 Palazzo Dr., Dublin, CA
 25                      94568, completed on August 4, 2021;
 26                   b. UPS overnight mail to Autel US’s California registered agent
 27                      c/o Shuping Wang at 5282 Palazzo Dr., Dublin, CA 94568, sent
 28                      on August 4, 2021;
                                                           KIM DECL RE AUGUST 3, 2021 ORDER
                                               2
                                                                Case No. 3:21-cv-01339-CAB-BGS
      sf-4541611
Case 3:21-cv-01339-CAB-BGS Document 17 Filed 08/05/21 PageID.1012 Page 4 of 5



  1                   c. Process server hand-delivery to Autel US’s headquarters at 175
  2                      Central Ave., Ste. 200, Farmingdale, NY 11735, completed on
  3                      August 4, 2021;
  4                   d. UPS overnight mail to Autel US’s headquarters at 175 Central
  5                      Ave., Ste. 200, Farmingdale, NY 11735, sent on August 4, 2021;
  6                   e. Email with return receipt requested to Autel US’s public sales
  7                      and support email addresses at ussupport@autel.com and
  8                      sales@autel.com, respectively, and copying Mr. Barkan, sent on
  9                      August 4, 2021; and
 10                   f. Email with return receipt requested to Autel ITC’s public sales
 11                      and support email addresses at support@autel.com and
 12                      sales@auteltech.net, respectively, and copying Mr. Barkan,
 13                      August 4, 2021.
 14          5.    Additionally, on August 3, 2021, John Lanham, an attorney with
 15   Morrison & Foerster, provided Mr. Barkan with an email copy of the Court’s
 16   August 3 Order.
 17          6.    On July 30, 2021, process servers confirmed personal service of the Ex
 18   Parte Motions on both Autel US’s California registered agent, Shuping Wang, at
 19   5282 Palazzo Dr., Dublin, CA 94568 and an individual at Autel US’s headquarters
 20   at 175 Central Ave., Ste. 200, Farmingdale, NY 11735.
 21          7.    On August 4, 2021, process servers confirmed personal service of the
 22   Court’s August 3 Order on both Autel US’s California registered agent, Shuping
 23   Wang, at 5282 Palazzo Dr., Dublin, CA 94568 and an individual at Autel US’s
 24   headquarters at 175 Central Ave., Ste. 200, Farmingdale, NY 11735.
 25          8.    On August 4, 2021, I received an email each from
 26   ussupport@autel.com and support@autel.com appearing to be automated emails
 27   confirming delivery of an email sending the Court’s August 3 Order to those email
 28   addresses.
                                                           KIM DECL RE AUGUST 3, 2021 ORDER
                                               3
                                                                Case No. 3:21-cv-01339-CAB-BGS
      sf-4541611
Case 3:21-cv-01339-CAB-BGS Document 17 Filed 08/05/21 PageID.1013 Page 5 of 5



  1          9.     On July 29, 2021 Pacific Daylight Time/July 30, 2021 China Standard
  2   Time, staff in Morrison & Foerster LLP’s Beijing office contacted a general phone
  3   number listed publicly for Autel ITC, 0755-8614-7778, and reached a receptionist
  4   who reported that Autel ITC does not have a fax number. In light of this
  5   information, and because multiple attempts to each of Autel US’s fax address at
  6   (631) 357-3304 and Autel ITC’s fax address at 0086-755-8614-7758 over the
  7   course of July 27 and 29, 2021 were unsuccessful, no further attempts were made to
  8   deliver documents via facsimile.
  9          10.    On August 4, 2021, Morrison & Foerster LLP staff was contacted by
 10   UPS concerning international packages sent to Autel ITC. The UPS agent reported
 11   that they were unable to accomplish delivery to Autel ITC with the provided
 12   address of 7th, 8th and 10th Floor, Building B1, Zhiyuan, Xueyuan Road, Xili,
 13   Nanshan, Shenzhen, 518055, China (which is the publicly listed address for Autel
 14   ITC). Counsel for Plaintiffs has identified an alternate address for Autel ITC of
 15   7th, 8th and 10th Floor, Building B1, Zhiyuan, No. 1001 Xueyuan Road, Xili
 16   Street, Nanshan, Shenzhen, 518055, China. On August 5, 2021, I caused the Ex
 17   Parte Motions to be reattempted and the Court’s August 3 Order to be sent via UPS
 18   to the alternate address for Autel ITC in China.
 19          I declare under penalty of perjury under the laws of the United States that the
 20   foregoing is true and correct. Executed on August 5, 2021, at San Diego,
 21   California.
 22
 23                                                   /s/ Janet S. Kim
                                                     Janet S. Kim
 24
 25
 26
 27
 28
                                                             KIM DECL RE AUGUST 3, 2021 ORDER
                                                4
                                                                  Case No. 3:21-cv-01339-CAB-BGS
      sf-4541611
